DETAILED ACTION
1.	Claims 1-30 are pending in this application for reissue of US Patent 10,187,946 (hereinafter “the '946 patent”) issued from application no. 15/688,055 (hereinafter “the '055 application”).  Claims 1-20 are patented claims.  Claims 21-30 are new claims added in this reissue application.

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘946 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
3.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Notice of Pre-AIA  or AIA  Status
4.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 251
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

6.	Claims 1-30 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the October 27, 2017 Declaration is set forth below.
	The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  MPEP 1414 II.(B) states in part: “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original patent claim, and how it renders the original patent wholly or partly inoperative or invalid.”  The statement of error in the oath/declaration fails to specifically identify an error.  Although the statement explains that the “In contrast to the original claims, new claims 21-30 remove limitations of the power circuit and add limitations including “the LED control information including color mixing information”,” the statement fails to identify at least a single word, phrase, or expression in a specific original patent claim (for example, claim 1), and how it renders the original patent wholly or partly operative or invalid.  "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  See MPEP 1414 II. (C).

7.	Claim 21-30 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1)      first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2)     next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3)     finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    

(See MPEP §1412.02(I))


8.	Step (1)  First, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
 	In this case, newly added independent claims 21 and 26 have been broadened by removing the following four limitations of claims 1 and 12: 
an inrush current limit; a DC/DC converter; a power factor correction (PFC) boost connected the inrush current limit and the DC/DC converter; and a regulated output voltage bus connected the DC/DC converter.
	

9.	Step (2). Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution 
Claims 21-30 omit/broaden claim limitations related to subject matter surrendered in the original prosecution of the parent application 13/059,336 (“the ‘336 application”).  
On February 16, 2011, Applicant filed the ‘336 application 13/519,591 with the following claim 1:
1. A configurable light emitting diode (LED) driver/dimmer for controlling a set of light fixture loads comprising:
a power circuit;
a primary digital controller for controlling the power circuit;
a set of output current drivers, each of the set of output current drivers connected to one of the set of light fixture loads for controlling the associated light fixture load;
a secondary digital controller for controlling the set of output current drivers;
wherein the secondary controller transmits LED control information to control outputs of the set of output current drivers; and 
wherein the secondary digital controller provides digital feedback control information to the primary digital controller.

	On January 13, 2012, the examiner rejected claim 1 under 35 USC 102 as being anticipated by Kastner (US 2008/0018261) and indicated that claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim.  On April 12, 2013, Applicant amended claim 1 to add the limitations of claim 2 as follows:
1. A configurable light emitting diode (LED) driver/dimmer for controlling a set of light fixture loads comprising:
a power circuit including;
an inrush current limit;
a DC/DC converter;
a power factor correction (PFC) boost connected to the inrush current limit and the DC/DC converter;
a regulated output voltage bus connected to the DC/DC converter; and
at least one power limit connected to the output voltage bus;
a primary 
a set of output current drivers, each of the set of output current drivers connected to one of the set of light fixture loads for controlling the associated light fixture load;
a secondary 
wherein the secondary controller transmits LED control information to control outputs of the set of output current drivers


	On May 9, 2013, the examiner allowed the claims to issue.
On August, 28, 2017, Applicant filed the ‘055 application as a continuation of application no. 15/070,502 which is a continuation of application 14/590,045, which is a continuation of application no. 13/466,509, which is a continuation of the ‘336 application.

10.	Examination of the prosecution history of the ‘946 patent reveals that the matter omitted in claims 21-30 in this reissue application were added during prosecution of one of the parent applications (the ‘356 application) in the priority chain  to overcome prior art rejection and obtain allowance.  Thus, broader aspect of the new reissue claims 21-30, relate to the subject matter surrendered.

11.	Step (3). Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule 
Reissue claims 21-30 were broadened by omitting surrender generating limitations.  Although the claims were narrowed by adding the limitation “the LED control information including color mixing information”, the limitation is not related to the surrendered subject matter.  Therefore, reissued claim 21-30 were not materially narrowed with respect to the surrendered subject matter.  Thus, the recapture rule has not been avoided.

Claim Rejections - 35 USC § 112

12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All independent claims recite the limitation wherein the secondary/load controller is ‘configured to receive’/receive(s) “a program comprising an algorithm for converting an input signal to the LED control information and establishes a conversion between the input signal and the LED control information based on the algorithm”. 
The specification discloses that “the secondary controller 64 receives dimming or color mixing information in the form of a serial data stream from the external transmitter 76 via the communication interface 74 and then translate the data stream into LED control information” at c7:9-13.  However, the specification does not disclose that the serial data received by the secondary controller comprises “a program comprising an algorithm for converting an input signal to the LED control information” as claimed.  The specification also discloses that “The LED control information is transmitted to the load controller 90 in the form of instructions to generate a digital signal 98 and analog signal 100” at c9:13-15.  However, the specification does not disclose that the set of instructions received by the load controller is a “program comprising an algorithm for converting LED control information and establish a conversion between the LED control information and the output power channel base on the algorithm.  According to the specification, they are instructions to generate digital signal 98 and analog signal 100, not a program comprising an algorithm.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992